Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank Closes Purchase of Sun Life Financial's Ownership Stake in CI Financial TORONTO, Dec. 12 /CNW/ - Scotiabank (TSX/NYSE: BNS) today announced it has closed the Bank's 37 per cent strategic investment in CI Financial Income Fund ("CI"; TSX: CIX.UN) and become CI's largest single shareholder. Scotiabank bought Sun Life Financial's ("Sun Life" TSX/NYSE:SLF) stake of 104,609,895 CI trust units for $1.55 billion in cash, $500 million in common shares at $34.60 per share and $250 million in 6.25 per cent five year rate reset preferred shares. Going forward, Sun Life will continue its strong distribution arrangement with CI. "This is an excellent strategic investment for Scotiabank. CI is a market leader with a solid track record of superior performance," said Rick Waugh, Scotiabank President and Chief Executive Officer. "This transaction demonstrates our ongoing commitment to growing the Bank's wealth management business." CI is Canada's No. 3 mutual fund company by assets under management. CI's excellence in fund management has been recognized with 25 Canadian Investment Awards over the past eight years, including Analysts' Choice Investment Fund Company of the Year in 2006 and 2007. Scotia Securities Inc. (SSI), a wholly-owned subsidiary of Scotiabank, has been a consistently strong performer among mutual fund companies through its ScotiaFunds family of funds. For October year-to-date, SSI led bank-owned companies and was No. 3 in the mutual fund industry in terms of net long-term sales. SSI has continued its strong sales performance, with positive net sales in the month of November. Today's announcement, combined with Scotiabank's investment in DundeeWealth, further cements the Bank's strong position in the mutual fund industry. Scotia Capital acted as exclusive financial advisor to Scotiabank. Scotiabank has acquired ownership of the CI units as a strategic investment to continue Scotiabank's focus in the wealth management industry.
